IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-77,018


BURTON LEON SPELL, Appellant
						v.
				THE STATE OF TEXAS




ON APPEAL FROM DENIAL OF BAIL
CAUSE NO. 33157 IN THE 1ST DISTRICT COURT

FROM JASPER COUNTY



 Per curiam.

O P I N I O N


	On May 24, 2013, Appellant was arrested and jailed for the offense of evading
arrest or detention with a motor vehicle.   On May 29, 2013, the trial court granted the
State's motion to deny bail for this offense pursuant to Article 1, Section 11a of the Texas
Constitution.  Appellant appealed the trial court's decision.  Appellant has now filed a
motion to withdraw his appeal.  Accordingly, we order the appeal dismissed.  

Filed:	June 26, 2013
Do not publish